— Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of burglary in the third degree and criminal possession of stolen property in the second degree, defendant argues that the evidence was not legally sufficient to convict him because the accomplice testimony was not corroborated as required by CPL 60.22 (1). There is no merit to this claim. The court properly instructed the jury that one of the participants in the crimes was an accomplice as a matter of law (see, CPL 60.22 [2]; People v Tillotson, 63 NY2d 731; People v Minarich, 46 NY2d 970), but that it was for the jury to decide if other witnesses who were not directly involved were accomplices as a matter of fact (see, People v Cobos, 57 NY2d 798; People v Dorta, 46 NY2d 818, 820; People v Basch, 36 NY2d 154, 157). Furthermore, defendant’s admission to an acquaintance that he participated in the crimes charged was sufficient corroboration of any accomplice testimony to sustain the verdict (see, CPL 60.22 [1]; People v Burgin, 40 NY2d 953, 954; People v Benedict, 115 AD2d 795, 796, affd 68 NY2d 832; People v Shirley, 123 AD2d 407, lv denied 69 NY2d 750; People v Rushlow, 94 AD2d 933). (Appeal from judgment of Cayuga County Court, Corning, J. — burglary, third degree, and another charge.) Present — Callahan, J. P., Doerr, Green, Pine and Lawton, JJ.